Citation Nr: 0509349	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  93-26 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals, injury, left 
eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active military duty from June 1951 to 
June 1953.

The appeal initially came before the Board of Veterans' 
Appeals (Board) from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Board previously remanded the 
claim in May 1998 and in November 2003.  

Following the Board's May 1998 Remand, by a May 2003 rating 
action, the veteran's claim for service connection for post-
traumatic stress disorder (PTSD) was granted.  The record 
before the Board does not reflect that the veteran has 
disagreed with or appealed any aspect of that grant of 
service connection, and no issue regarding PTSD is before the 
Board at this time.  

The veteran also sought nonservice-connected pension during 
the pendency of this appeal, and that claim was granted.  No 
issue regarding nonservice-connected pension is before the 
Board. 

In January 1998, the appellant and his wife testified before 
the undersigned Veterans Law Judge in Washington, D.C.  A 
transcript of that hearing is associated with the claims 
file.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained, and all statutory duties to the 
veteran have been met.

2.  Accepting as credible the veteran's contention that he 
was near a heater that exploded while he was in Korea, the 
preponderance of the medical evidence establishes that the 
veteran has a pterygium of the left eye and extropia 
secondary to trauma or injury in service.


3.  The medical evidence establishes that the veteran's 
pterygium increases the severity of myopia and astigmatism in 
the left eye.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, the 
criteria for service connection for pterygium of the left eye 
and for extropia have been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

2.  Resolving reasonable doubt in the veteran's favor, the 
criteria for service connection for myopia and astigmatism of 
the left eye, to the extent that those developmental 
disorders are increased in severity by a service-connected 
pterygium of the left eye, have been met.  38 U.S.C.A. §§ 
1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303(c), 4.9, 4.84a (2004); Winn v. Brown, 8 Vet. 
App. 510 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his left eye was injured in an 
explosion of an immersion heater in Korea, causing impairment 
of the left eye, including watering of the left eye and 
impairment of vision.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The veteran's 
claim for service connection for residuals of left eye injury 
which is the subject of this appeal was submitted in 1993, 
more than 10 years ago, and many years prior to the enactment 
of the VCAA, but no final decision had been rendered at the 
time of enactment of the VCAA, so the VCAA is applicable to 
this claim.  See Holliday v. Principi, 14 Vet. App. 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

There have been numerous communications to the veteran during 
the course of this appeal, which, as noted above, was 
initiated with a claim submitted more than 10 years ago.  
Initially, the veteran was advised that he had not submitted 
a well-grounded claim.  However, after enactment of the VCAA, 
the claim was denied on the merits, and the veteran was 
advised of the criteria for service connection.  In May 2001, 
the RO issued a letter advising the veteran of the enactment 
of the VCAA and of the provisions of that act generally.  
This letter also advised the veteran of the specific 
requirements for establishing service connection.  A May 2003 
supplemental statement of the case (SSOC) advised the veteran 
of the complete text of 38 C.F.R. § 3.159, as revised to 
incorporate and implement the VCAA.

The veteran was afforded VA examinations of the eyes in April 
1994, January 2003, and November 2004.  In addition, the 
veteran provided testimony at personal hearings and at a 
Board hearing conducted in January 1998.

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  
More than a year has elapsed since the veteran was most 
recently advised of the provisions of 38 C.F.R. § 3.159, and 
the Board may complete appellate review.  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651, 
2670 (Dec. 16, 2003) (codified at 38 U.S.C.A. § 5103(b)).  In 
particular, the Board notes that the veteran has indicated 
that he wishes appellate review at the Board to proceed.  

It is noted that the decision of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  

The multiple notices provided to the appellant clearly 
satisfied the duty to notify the veteran of applicable law 
and regulations and of the evidence required to substantiate 
the claim.  The notifications clearly advised the appellant 
to identify or submit any relevant evidence, and the 
appellant did request additional VA examination, submit 
statements, and provide testimony.  The content of the 
notices provided fully complied with the requirements of 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b), and, in 
particular, included the provisions of 38 C.F.R. § 3.159.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103A and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the appellant has been 
afforded numerous opportunities to submit additional 
evidence, and has been provided the complete text of 
38 C.F.R. § 3.159, as revised to implement the VCAA, as 
well as the text of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds that the claimant has indeed been notified 
that he should provide or identify any and all evidence 
relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
for service connection for residuals of an injury to the left 
eye may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the claim at issue here.  

The Board notes that the claim for service connection for 
residuals of an injury to the left eye is granted, below, and 
it appears to the Board that the decision below is fully 
favorable to the veteran.  However, as there are diagnoses of 
numerous eye disorders, to include cataracts, and the veteran 
has not specified which eye disorders he was seeking service 
connection for, the Board has discussed the application of 
the VCAA, even though it appears to the Board that the 
veteran's claim has, in fact, been granted.

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claim on the merits.  

Law and regulations applicable to claims of entitlement to 
service connection 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for a 
disability that is proximately due to or the result of a 
service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
See 38 C.F.R. § 3.310(a).  In order to establish service 
connection for a claimed disability on a secondary basis, 
there must be (1) medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

According to the VA's Adjudication Procedure Manual M21-1, 
Part VI, 11.07(b), as in effect both prior to and from August 
26, 1996, defects of form or structure of the eye of 
congenital or developmental origin, such as regular 
astigmatism, myopia (other than malignant or pernicious), 
hyperropia, and presbyopia will not, in themselves, be 
regarded as disabilities and may not be service connected on 
the basis of incurrence or natural progress during service.  
The Manual further provides that there is long established 
policy permitting a grant of service connection with such 
unusual developments as choroidal degeneration, retinal 
hemorrhage or detachment, or rapid increase in myopia 
producing an uncorrectable impairment of vision; only under 
such unusual circumstances, with uncorrectable residuals, may 
refractive error be considered service connected.  Irregular 
astigmatism may be due to corneal inflammation, injury or 
operation. Only under such unusual circumstances, with 
uncorrectable residuals, may refractive error be considered 
service connected.  Adjudication Procedure Manual M21-1, Part 
VI, 11.07(b).  Also, there is for consideration the effects 
of superimposed disease or injury in determining whether a 
pre-existing entity was aggravated.  VAOPGCPREC 82-90, 55 
Fed. Reg. 45711 (1990).

Factual background

The veteran's service medical records disclose that his 
vision was 20/20 at the time of his induction in April 1951.  
No abnormalities of the eyes were noted.  Service medical 
records are devoid of evidence that the veteran sustained any 
injury to the face or eyes in service.  The December 1953 
separation examination discloses that the veteran's vision 
was 20/20.

VA ophthalmology examination in April 1994 disclosed an 
elevated pterygium, left eye, and a stromal scar, left eye, 
among other diagnoses.  The veteran provided a history of 
trauma to the left eye in an explosion in Korea.  The 
examiner assigned diagnoses of pterygium, left eye, 
refractive error, cataracts, drusen, and extropia, secondary 
to trauma.  

For purposes of information, and without reliance thereon, 
the Board notes that a pterygium is a winglike structure, an 
abnormal triangular fold of membrane, extending from the 
conjunctiva to the cornea, being immovably united to the 
cornea at the apex, and firmly attached to the sclera, 
merging with the conjunctiva at its base.  Dorland's 
Illustrated Medical Dictionary 1386 (27th ed. 1988).  
Extropia (also called exophoria or strabismus) is deviation 
of the visual axis of one eye away from the other, of less 
than 20 degrees.  Id. at 596.

The Board's 1998 Remand directed the RO to attempt to obtain 
the veteran's service medical records or morning reports.  
However, the RO did not obtain service medical records or 
information from the National Personnel Records Center (NPRC) 
as to whether there were additional records.  By a response 
dated in 1999, the NPRC directed the RO to use PIES (a VA 
data system) to correctly request morning reports.  No 
additional request for the veteran's morning reports appears 
in the claims file.

VA outpatient clinical records dated from 1994 through 2004 
reflect that the veteran had cataracts on both eyes, had 
blepharitis, but had not developed diabetic retinopathy.  

On VA examination conducted in January 2003, the veteran's 
uncorrected visual acuity was 20/30 for distance vision and 
20/40 for near vision, in both eyes.  Corrected vision was 
20/25 in both eyes for distance and 20/30 in both eyes for 
near vision.  There was dermatochalasia of the eyelids, an 
anterior stromal scar in the right eye, a pterygium not 
encroaching on the visual axis in the left eye, and cataracts 
of both eyes.  The veteran reported that the pterygium caused 
discomfort and tearing in the left eye.  The examiner noted 
that the causes of the veteran's pterygium could be 
ultraviolet light exposure, trauma due to excessive heat, or 
both etiologies.  In a February 2003 addendum, the examiner 
noted the prior diagnosis of extropia secondary to left eye 
trauma.  

On VA examination conducted in November 2004, the veteran 
reported that his left eye vision had been impaired ever 
since a heater exploded in his face while he was stationed in 
Korea.  The corrected visual acuity was essentially the same 
as in the January 2003 VA examination, although the examiner 
indicated that the veteran's right eye could be corrected to 
20/25 for near vision, as compared to 20/30 for near vision 
in the January 2003 examination.  Measurement of alignment 
revealed a mild (less than 5 prism diopter) alternating 
exophoria.  The examiner assigned diagnoses of pterygium, 
left eye, myopia with astigmatism, worse in the left eye 
secondary to pterygium, and alternating exophoria.  The 
examiner provided an opinion that it was less likely than not 
that the veteran's decreased visual acuity complaints were 
related to an injury incurred in Korea.  

Analysis

The veteran's service medical records appear to be 
incomplete, in that there appear to be no records for the 
period of time he was stationed in Korea.  The record does 
not reflect that efforts to obtain additional records have 
been completed.  Therefore, the Board must accept the 
veteran's statement that a heater blew up in his face in 
Korea as credible.  

Accepting the veteran's statement as credible, thus resolving 
reasonable doubt in the veteran's favor, the medical evidence 
is in equipoise to warrant a determination that a pterygium 
was incurred in service, since the examiner who provided an 
opinion as to the cause of pterygium stated that trauma due 
to excessive heat or exposure to ultraviolet light could 
cause such a pterygium.  This opinion supports a finding that 
it is at least as likely as not that the veteran's pterygium 
was caused by the heater explosion he contends he sustained 
in service.  With the evidence in equipoise, service 
connection for a pterygium, left eye, is warranted.  Although 
the examiner who conducted the November 2004 VA examination 
provided an opinion that it was less likely than not that the 
veteran's decreased visual acuity complaints were related to 
an injury incurred in Korea, the examiner's report 
nevertheless supports the grant of service connection for the 
pterygium.  

The examiner who conducted the 1994 VA examination provided a 
definite opinion that the veteran has extropia secondary to 
trauma.  No other examiner provided an opinion which 
contradicted that conclusion, so service connection for 
extropia must be granted, having accepted the veteran's 
statement as to heat trauma incurred in service.

The examiner who conducted the November 2004 VA examination 
specifically opined that the pterygium made the veteran's 
myopia and astigmatism in the left eye worse.  

Myopia, more commonly known as nearsightedness, is defined as 
an error of refraction.  See Dorland's Illustrated Medical 
Dictionary (29th ed. 2000).  By regulation, refractive error 
of the eye is considered a congenital or developmental 
disorder for which service connection may not be granted.  38 
C.F.R. § 3.303(c).  Astigmatism is an unequal curvature of 
the refractive surface of the eye.  Like myopia, astigmatism, 
as a refractive error, is not a disorder for which service 
connection may be granted.  38 C.F.R. § 3.303(c).

However, defects such as myopia or astigmatism can be subject 
to superimposed disease or injury.  If, during an 
individual's military service, superimposed disease or injury 
does occur, service connection may indeed be warranted for 
the resultant disability.  VAOPGCPREC 82-90.  

In this case, the VA examiner has provided a specific opinion 
that a superimposed, service-connected disorder, a pterygium, 
has increased the severity of myopia and astigmatism.  Where 
a service-connected disability increases the severity of 
pathology due to a nonservice-connected disorder, service 
connection may be granted, with compensation limited to the 
extent of the increased severity caused by the service-
connected disability.  

The Board notes that, with refractive error, even when 
superimposed disease is present, service connection is not 
usually granted unless there is an uncorrectable decrease in 
visual acuity.  In this case, the veteran's left eye vision 
cannot be corrected to 20/20, nor can the left eye vision be 
as well-corrected as the veteran's right eye vision, although 
the difference is small.  The Board concludes, therefore, 
that the veteran is entitled to service connection for myopia 
and astigmatism, as aggravated by a service-connected 
pterygium, although the loss of visual acuity in the left eye 
due to myopia and astigmatism may only be compensated to the 
extent of aggravation.  

Although the examiner provided an opinion that it was less 
likely than not that the veteran's decreased visual acuity 
complaints were related to an injury incurred in Korea, his 
report nevertheless supports a grant of service connection 
for myopia and astigmatism, and service connection for those 
disorders of refraction are granted, although only to the 
extent that the severity of those disorders is increased by 
the veteran's service-connected pterygium.  


ORDER

Service connection for a pterygium, left eye, for exotropia, 
and for myopia and astigmatism of the left eye, to the extent 
that those refractive errors are worsened by the service-
connected pterygium, are granted; the appeal is granted to 
this extent only.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


